In pronouncing this opinion
Buchanan, Ch. J.,
stated the grounds to be,
1. That the matter of the bill furnishes sufficient ground for the interposition of a court of equity.
2. That the facts stated are a violation of the principles and spirit of the charter, and if carried into effect would be a practical fraud upon the appellants, and in derogation of their chartered rights, for the protection of which an injunction was the appropriate remedy.
3. That the relief granted by the injunction was a proper remedy.
4. That the objection raised in argument for the want of proper parties, and to the injunction having issued against persons unknown, is not sustainable.
Archer, J., dissented, and stated that he was of opinion that the decree of the court of Chancery should be affirmed.
*103The determination of the right of voting for the officers of incorporated institutions such as this, is purely a question of legal cognizance, with which a court of Chancery has nothing to do. He said, that if he believed the court could entertain jurisdiction in the case, he would perhaps have had little difficulty in saying, that the facts set forth in the bill, presented a case which, if carried into execution, would have been a violation of the charter.
Entertaining the opinion above expressed upon the subject oí jurisdiction, he expressed no opinion upon the subject of parties, not deeming the consideration of that question necessary.